DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims
	Claim 16, non-elected without traverse, is cancelled.

Allowable Subject Matter
Claims 1, 2, 4-6, and 8-15 (renumbered 1-13) are allowed.  The following is an examiner’s statement of reasons for allowance: the general manufacture of tire constructions including a sealant material and a net layer is taught by Horiguchi (JP 2003-285376).  Figures 3b and 3c specifically depict a net layer 8 having openings or meshes.  Additionally, Figure 2 depicts the manufacturing process in which net layer 8 is arranged between tire innerliner 7 and sealant layer 9.  However, as correctly argued by Applicant, sealant material 9 is designed to flow during vulcanization and is arranged within spaces delineated by the innerliner, the net layer, and a cover rubber layer 10.  This is particularly evident in view of Figure 1 in which the innerliner and the cover rubber layer are in direct contact with the net layer (no evidence that 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 26, 2021